[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               October 31, 2006
                              No. 06-11061                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                     D. C. Docket No. 05-00078-CR-WS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ALEXANDER LASHAWN BOHANNON,

                                                          Defendant-Appellant.



                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                             (October 31, 2006)

Before DUBINA, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

     Appellant Alexander Lashawn Bohannon appeals his convictions and life
sentence for carjacking, in violation of 18 U.S.C. § 2119, and discharging a firearm

during the course of a violent felony, in violation of 18 U.S.C. § 924(c). Bohannon

argues that the district court abused its discretion by denying his motions to

continue trial and stay sentencing pending the resolution of separate, capital

charges. He further argues that his life sentence was unreasonable.

      “Whether to grant a continuance is a matter committed to the sound

discretion of the trial court, and its decision will not be disturbed unless there is a

clear showing of abuse of discretion.” United States v. Knowles, 66 F.3d 1146,

1160 (11th Cir. 1995). It is the defendant’s burden to demonstrate that “the denial

was an abuse of discretion and that it produced specific substantial prejudice.”

United States v. Smith, 757 F.2d 1161, 1166 (11th Cir. 1985). The denial of a

motion to continue sentencing also is reviewed for an abuse of discretion. United

States v. Lee, 427 F.3d 881, 896 (2005), cert. denied, Wyman v. United States, 126

S. Ct. 1447 (2006).

      “In reviewing the ultimate sentence imposed by the district court for

reasonableness, we consider the final sentence, in its entirety, in light of the §

3553(a) factors.” United States v. Martin, 455 F.3d 1227, 1237 (11th Cir. 2006)

(internal quotations and citation omitted). The § 3553(a) factors include:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness

                                         2
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

18 U.S.C. § 3553(a). We have held that the district court need not state on the

record that it has explicitly considered each factor and need not discuss each factor.

United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). We have also held,

however, that, “when imposing a sentence falling far outside of the Guidelines

range, based on the § 3553(a) factors, ‘[a]n extraordinary reduction must be

supported by extraordinary circumstances.’” United States v. McVay, 447 F.3d

1348, 1357 (11th Cir. 2006) (quoting United States v. Dalton, 404 F.3d 1029, 1033

(8th Cir. 2005)).

       Because Bohannon did not demonstrate that the denial of his motions to

continue trial or stay sentencing caused him substantial prejudice, we conclude that

the district court did not abuse its discretion in denying his motions. Moreover,

because Bohannon’s life sentence was based on the extraordinarily brutal nature of

his crime and the extent of his criminal history, we conclude that the sentence was

reasonable.

      AFFIRMED.

                                          3